


Exhibit (10.32)
November 8, 2010




Ms. Laura G. Quatela
(address intentionally omitted)




Dear Laura,


This letter is to confirm that, in connection with your election as General
Counsel, Chief Intellectual Property Officer and Vice President of Eastman Kodak
Company, effective January 1, 2011, you agree to waive any and all rights to
receive the Gross-Up Payment as defined and described in Exhibit D of the
Eastman Kodak Company Executive Protection Plan.


Please indicate your acceptance of the terms of this letter by signing below and
returning the original of this letter to me.


    Sincerely,


                                                                                              
 /s/ Robert L. Berman
Robert L. Berman
Chief Human Resources Officer
Eastman Kodak Company
 




RLB:dlm








Agreed:


/s/ Laura G. Quatela
Laura G. Quatela





